Citation Nr: 0517328	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected thoracolumbar mechanical back pain, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

Procedural history

The veteran served on active duty from August 1984 to 
December 1985.

In December 1985, the veteran filed a claim of entitlement to 
service connection for thoracolumbar mechanical back pain.  
In an April 1986 rating decision, the RO granted service 
connection for such and assigned a noncompensable (zero 
percent) disability rating.  

The veteran filed an increased rating claim in August 2000, 
indicating that his service-connected back disability had 
worsened.  The November 2000 Ro rating decision increased the 
assigned disability rating to 20 percent disabling.  The 
veteran and his representative indicated continued 
dissatisfaction with this rating in subsequent 
correspondences to the RO.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated]

The veteran testified before a decision review officer (DRO) 
at a personal hearing which was conducted at the Cleveland RO 
in January 2002.  The transcript of the hearing is associated 
with the veteran's VA claims folder.

This claim was previously before the Board in July 2004.  At 
that time, the claim was remanded to give the veteran another 
VA joints examination.  After this development was completed, 
the case was returned to the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
In this case, although the Board regrets delaying a claim 
that has been in appellate status for years, another remand 
is necessary to ensure proper compliance with the Board's 
July 2004 remand instructions.

In July 2004, the Board remanded the claim for a VA 
examination to "determine the nature and extent of all 
impairment due to service-connected back disability."  The 
examiner was specifically asked to "specifically identify 
any excursion of motion accompanied by pain . . . .  The 
extent of any incoordination, weakened movement and excess 
fatigability on use should be described.  To the extent 
possible the functional impairment due to incoordination, 
weakened movement and excess fatigability on use should be 
assessed in terms of additional degrees of limitation of 
motion."  The examiner was also asked to "express an 
opinion concerning whether there would be additional limits 
on functional ability on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if feasible, express 
this in terms of additional degrees of limitation of motion 
on repeated use or during flare-ups.  If this is not 
feasible, the examiner should so state."  Additionally, the 
examiner was asked to "identify any evidence of neuropathy 
or other neurological deficit due to the service-connected 
disability, to include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  In addition, the 
examiner should elicit history concerning the frequency and 
duration of incapacitating episodes necessitating bed rest 
and treatment by a physician."  Finally, the examiner was 
asked to "provide an opinion concerning the impact, if any, 
of the veteran's thoracolumbar back disability on his ability 
to work." 

The veteran presented for a VA examination in August 2004.  
The physical examination included the veteran's shoulders, 
elbows, wrists, hands, knees and feet, none of which are 
related to the present appeal. In response to the Board's 
July 2004 remand queries concerning the back disability, the 
examiner vaguely stated: "his movements of the spine were 
markedly limited" and that "other movements were also 
limited and painful."  Painful motion of the spine was not 
documented in degrees, and the examiner did not express it 
was not feasible to do so.  Additional functional impairment 
due to incoordination, weakened movement and excess 
fatigability on use was not mentioned.  The examiner did not 
offer an opinion concerning whether there would be additional 
limits on functional ability on repeated use or during flare-
ups (if the veteran describes flare-ups).  Neuropathy was 
commented upon by the examiner in a review of old and new 
magnetic resonance imaging (MRI) studies; however, other 
neurological deficit due to the service-connected disability, 
to include characteristic pain, demonstrable muscle spasm, 
and absent ankle jerk, was not discussed.  The examiner did 
not elicit history concerning the frequency and duration of 
incapacitating episodes necessitating bed rest and treatment 
by a physician, and the impact of the veteran's back 
disability on his ability to work was not discussed. 

Based on the above, the Board finds that a new VA examination 
is necessary in order to fully comply with the Board's July 
2004 remand instructions.  See Stegall, supra.

Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  The veteran should be afforded 
another VA examination in order to 
determine the nature and extent of the 
veteran's service-connected 
thoracolumbar back disability.  The 
veteran's VA claims folder, including 
a copy of this REMAND, must be made 
available to the examiner.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected back disability.  
Additionally, the examiner should 
specifically identify: (1) range of 
motion of the veteran's thoracolumbar 
spine, including motion accompanied by 
pain in degrees; (2) functional 
impairment due to incoordination, 
weakened movement and excess 
fatigability on use, in terms of 
additional degrees of limitation of 
motion; (3) characteristic pain, 
demonstrable muscle spasm, and absent 
ankle jerk.  If any of this is not 
feasible, the examiner should so 
state.  

The examiner should also: (4) express 
an opinion as to whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups; (5) elicit a 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment 
by a physician; and (6) comment upon 
the impact, if any, of the veteran's 
back disability on his ability to 
work.  

A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder. 

2.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




